Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.

DETAILED ACTION
This Office Action is in response to a communication made on 2/22/2021, which amends claim 1, and is hereby acknowledged.
Claims 1-20 are pending in this application.

Claim Objections
The objection of claim 1 is hereby withdrawn in view of the claim amendments.

Response to Amendment
On pgs. 8-9 of the response, the applicant argues that "Claim 1 sets forth deployment manager means for identifying first ones of a plurality of computing resources that are unallocated  and second  ones of the plurality of computing resources that are in use by another workload domain within a within a same category receiving a same policy update as the workload domain. The closest mention of these recitations appears to be a reference to "the DPC will find a matching network that has excess resources available for release." (Office Action, Section 4 - Response to Amendments). However, there is no mention of "matching network" in the cited portions of Smith (Paras. [0120]-[0128]). Turning to the body of the Office Action, when referencing Smith, the Office Action does not even mention the claim language "resources that are in use by another workload domain within a same category receiving a same policy update as the workload domain." Accordingly, it is respectfully submitted that the Office Action fails to establish a prima facie case of obviousness of claim 1 because the Office Action does not include a reasoned analysis for at least the noted elements.” 
The examiner respectfully disagrees.
Smith teaches:
a system to dynamically manage the allocation and use of resources (e.g., spectrum resources) across different networks (see [Abstract]).
Therefore, different networks in this case map to different work domains in the instant application.
a system in which a DSC (dynamic spectrum controller) in a network may monitor user traffic as compared to the total spectrum resources available to the network, determines whether additional resources are required in the network, or whether there is an excess amount of resources available in the network, and send the information in a report to a DPC (dynamic spectrum policy controller). (In the case of an existing network, this corresponds to a policy update that the originally allocated resources do not match with the current resource needs of the network, and in the case of a new network, this corresponds to a policy update from zero resources to resources required for the new network; in both case, a policy update indicates that a respective network belongs to a category of networks that either need resources or have excess resources. Therefore the act of sending the information in a report to a DPC effectively marking the network as belonging to the same category.) In the case of receiving a report from a network requesting for additional resources (including the case of receiving a request for resources for a new network), the DPC will find a matching network that has excess resources available for release (i.e., from the category of networks that either require resources or have excess resources), so that the network that needs resources can obtain resources from a network with excess resources marked as candidates for release/re-allocation (see [0120-0128]).
According to the above, by monitoring the user traffic in the network, it is determined that whether additional resources are required for the network, or whether there is an excess amount of resources available in the network (i.e., a policy update indicating a network either needs resources or have excess resources, and thus belongs to the category of networks that either need resources or have excess resources). In the case that there is an excess amount of resources this corresponds to a same policy update [that either resources are required or there are excess resources] and the network therefore belongs to a same category [of networks that either require resources or have excess resources]), resources can be obtained from those networks in the same category that either need resources or have excess resources.
Therefore, the applicant’s arguments have been fully considered but are not persuasive.
Please refer to the Claim Rejections section below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob et al. (US 20160043968 A1) in view of Smith et al. (US 20140355428 A1) further in view of Chawla et al. (US 20170063973 A1).
As for claims 1, 8 and 12, Jacob teaches:
an apparatus to deploy a workload domain [0047, “domain types” includes subscription for one or more services of type IaaS, PaaS, and/or SaaS], the apparatus comprising: policy manager means for [0047, “Resource management system 140”]: 
determining an availability and a performance of the workload domain based on a domain type [0058, 0059, and 0061 “a request may include a placement configuration to determine placement of those computing resources“. Based on, “the placement configuration may include characteristics for placement of computing resources requested by a user”, to include “the performance configuration may indicate a first computing resource allocated to a first hypervisor and may indicate a second computing resource allocated to a second hypervisor”. User has ability to choose between the first and second valued performance hypervisor (computer resource). And for availability, “one or more indices may be maintained for access to computing resources in resource pool 310 [0069].  An index ; and 
determining capacity based on a user selection of the availability option and a user selection of the performance by a first user[0071, “Policy manager 312 may communicate with resource allocation module 318 to request allocation of resources based on a placement policy”]; 
deployment manager mean for identifying first ones of a plurality of computing resources that are unallocated and form a placement solution for the workload domain based on the user selection of the availability and performance options [0048 “a request may include a placement configuration to determine placement of those computing resources”], and based on a user selection of one of the determined capacity by the first user [0043], the plurality of computing resources stored in a resource database accessible by the first user and a second user [0039, the PaaS, SaaS provide a platform, that may include database cloud services where user, any user is able to access data that developed and ready to be deploy based on the user’s request]; 
Jacob teaches maintaining a resource pool comprising resources that are currently available for allocation to workloads (see [0069]).
Jacob however does not explicitly teach:
(deployment manager means for identifying) second ones of the plurality of computing resources that are allocated to another workload domain within a same category receiving a same policy update as the workload domain and  having excess capacity; and
resource manager means for deallocating the second ones of the plurality of computing resources and to reserve the first ones of the plurality of computing resources and the second ones of the plurality of computing resources to deploy the workload domain for the first user.
In a similar field of endeavor, Smith teaches a system in which a DSC (dynamic spectrum controller) in a network may monitor user traffic as compared to the total spectrum resources available to the network, determines whether additional resources are required in the network, or whether there is an excess amount of resources available in the network, and send the information in a report to a DPC (dynamic spectrum policy controller). (In the case of an existing network, this corresponds to a policy update that the originally allocated resources do not match with the current resource needs of the network, and in the case of a new network, this corresponds to a policy update from zero resources to resources required for the new network; in both case, a policy update indicates that a respective network belongs to a category of networks that either need resources or have excess resources. Therefore the act of sending the information in a report to a DPC effectively marking the network as belonging to the same category.) In the case of receiving a report from a network requesting for additional resources (including the case of receiving a request for resources for a new network), the DPC will find a matching network that has excess resources available for release (i.e., from the category of networks that either require resources or have excess resources), so that the network that needs resources can obtain resources from a network with excess resources marked as candidates for release/re-allocation (see [0120-0128]).
Specifically, Smith teaches:
each controller of a network with excess allocated resources sending a report marking the excess resources as candidates for release/re-allocation, a controller of another network that requires resources sending a request for resources, thereby obtaining resources from the controller of a network with marked excess resources if a match can be found, and/or obtaining resources from other available resources (A first DSC (dynamic spectrum controller) in a first network may monitor user traffic as compared to the total spectrum resources available to the first network, and will send a resource status report to the DPC (dynamic spectrum policy controller). In determining that additional resources are required (and/or whether there is a high probability that additional resources will be required in the near future) to provide adequate service to the existing wireless devices in the first network, the first DSC may send a "request for resources" message to the DPC: see [0120].
A second DSC in a network may monitor user traffic as compared to the total spectrum resources available to the second network. Upon determining that there is an excess amount of resources available, the second DSC will mark, designate, or allocate all or portions of its excess resources for access and use by other networks by generating a resource allocation report, and sending the generated resource allocation report to the DPC identifying the resources (or portions or 
Upon receiving the "request for resources" message from the first DSC, if the DPC determines that the previously “marked (as available for release)” resources are not available, the DPC may send a "no resources available" communication message to the first DSC in the first network, after which the first DSC may search for other available resources. If, on the other hand, resources are available, the DPC may send a "resources available" communication message to the first DSC, including information that may be used by the first DSC to determine the quality and quantity of resources in the second network that may be used by wireless devices in the first network: see [0127-0128].
The DPC may use the received/stored information (e.g., information received in requests for resources, resource allocation reports, resource status reports, etc.) to identify and select the most suitable/best available network from which the first network may obtain additional resources: see [0124].
According to the above, by monitoring the user traffic in the network, it is determined that whether additional resources are required for the network, or whether there is an excess amount of resources available in the network (i.e., a policy update indicating a network either needs resources or have excess resources, and thus belongs to the category of networks that either need resources or have excess resources). In the case that there is an excess amount of resources available in a network, as an example, Smith teaches - instead of releasing the excess resources into a common available resource pool, reporting the fact that this network has excess amount of resources to the DPC (dynamic spectrum policy controller) – effectively putting the network into the “category” of all networks that either require resources or have excess resources. Smith further teaches that, when receiving a report from a (e.g., new) network requesting for resources (as the new network requires resources, this corresponds to a same policy update [that either resources are required or there are excess resources] and the network therefore belongs to a same category [of networks that either require resources or have excess resources]), resources can be obtained from those networks in the same category that either need resources or have excess resources).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the teachings of Smith for each controller of a network with excess allocated resources sending a report marking the excess resources as candidates for release/re-allocation, a controller of another network that requires resources sending a request for resources, thereby obtaining resources from the controller of a network with marked excess resources if a match can be found, and/or obtaining resources from other available resources. The teachings of Smith, when implemented in the Jacob system, will enable deployment manager means for identifying second ones of the plurality of computing resources that are allocated to 

Jacob and Smith failed to teach selection from available option performance options and based on a user selection of (1) capacity options or (2) selection of resources in the resource database. Jacob, instead, teaches managing and allocating resources based on resource policies in response to user requests. A skill artisan would be motivated to incorporated Chawla’s select one of the sets of categories of availability of resources and select resource requirements based on respective relative performance estimates of the servers in response to user input for deployment of resource. 
Chawla teaches:
a service provider may provide a cloud computing environment having (1) Bronze, Silver, Gold, and Platinum categories of server level availability and (2) small, medium, large, and x-large (i.e., extra-large) t-shirt sizes, which are server size options for servers [0011].
The user easily and conveniently associates an availability requirement to a workload without the user associating availability 
Advantageously achieve an application level availability requirement in response to an automatic assignment of server level availability categories based on (1) performance requirements for redundancy groups that include the servers and (2) the available t-shirt sizes and availability categories provided as options by cloud sites for each redundancy group [0012].
It would have been obvious to one skill in the art at the effective date of filling to use Chawla’s determining server availability based on a workload multi-tiered level availability requirements and performance/throughput requirements at each tier to improve on the Jacob/Smith system as to allow the Jacob/Smith system make possible for the user to choose tier level based on performance and the availability of resources. By using Chawla system a user would be able to selection the most suitable option that fit their caliber based on the availability of resource and the performance of the resource servers. 

As for claims 3, 10 and 17, Jacob further teaches an apparatus as defined in claim 1, wherein the domain type is at least one of an infrastructure as a service (IaaS) domain type [0046], a platform as a service (PaaS) domain type [0046], a virtual desktop infrastructure (VDI) domain type, a development domain type, a production domain type, a Cloud Native domain type, an Openstack domain type, and a Big Data domain type.

As for claims 4, 11 and 18, Jacob further teaches an apparatus as defined in claim 1, wherein the deployment manager means is to deploy the workload domain based on a security option including at least one of a firewall option, a security group option [0055], or a specified internet protocol address.

As for claims 5 and 12, Jacob further teaches an apparatus as defined in claim 1, wherein the determined availability option is a level of redundancy that provides continuous operation expected for the workload domain [0055], the determined performance option is at least one of a storage configuration, computer processing unit (CPU) operating speed [0055], or a power efficiency settings, and the determined capacity option is a number of resources that provide requirements defined by the determined availability option and the determined performance option [0056].

As for claims 7, 14 and 20, Jacob further teaches an apparatus as defined in claim 1, wherein the deployment manager means is to deploy the workload domain in a single physical rack based on the user selection of the availability option selected by the first user to isolate the workload domain [0046].

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Smith and Chawla further in view of Cropper et al. (US 20170052825 A1).
As for claims 2, 9 and 16, Jacob combined with Cropper teaches an apparatus as defined in claim 1, wherein the workload domain is a first workload domain and the placement solution is a first placement solution,
the deployment manager means to identify third ones of a plurality of computing resources different from the first ones of the plurality of computing resources to form a second placement solution for a second workload domain based on second user selections of the availability, performance [0045], and capacity options by the second user[Jacob 0055 and Cropper 0065, identify weighted assessment placement when choosing to include a set of third virtual machine], and 
the resource manager means to reserve the second ones of the plurality of computing resources to deploy the third workload domain for the second user concurrently with deployment of the first workload domain [Jacob 0044 and Cropper 0065].

Claim 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob in view of Smith and Chawla further in view of Tenner  (US 20140351436 A1).
As for claims 6, 13 and 19, Jacob do not teaches an apparatus as defined in claim 1, wherein the deployment manager means is to deploy the workload domain in a virtual server rack based on the user selection of the availability option by the first user], the virtual server rack including resources located across a plurality of physical racks [].
Tenner teaches interface unification is performed to provide a single, unified interface to facilitate multi-chassis management, the unified interface providing an 
It would have been obvious to one skill in the art at the effective date filling to use Tenner’s unified interface to facilitate multi-chassis management in a server racks based on user input selection that unifies virtual resources that are located on multiples storage racks to improve on Jacob’s system as to allow Jacob’s system to have one location for carry-out user request for virtual resources. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458